 



Exhibit 10.43

Agreement to Amend

This Agreement to Amend is entered into by and between Global Cash Access, Inc.
(“GCA”) and Bank of America, N.A. (“Bank”) as of March 13, 2008.

RECITALS



A.   GCA executed the Treasury Services Terms and Conditions Booklet on
October 31, 2007.



B.   GCA and Bank subsequently executed an Amendment to Treasury Services Terms
and Conditions Booklet for ATM Cash Services as of December 19, 2007 (the “ATM
Cash Services Amendment”).



C.   GCA and Bank desire to make certain amendments to the ATM Cash Services
Amendment.

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement
to Amend and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:



  A.   The ATM Cash Services Amendment is hereby amended by deleting “Three
Hundred and Sixty Million Dollars ($360,000,000)” in the third paragraph on page
1, and inserting “Four Hundred Ten Million Dollars ($410,000,000)” in its place.



  B.   Except as specifically amended herein, the ATM Cash Services Amendment
shall remain in full force and effect.

IN WITNESS WHEREOF, each of the parties has caused this Agreement to Amend to be
executed as of the date first set forth above, by its duly authorized officer.

              Global Cash Access, Inc.
  BANK OF AMERICA, N.A.

 
 
 
 

By:
  /s/   By:   /s/
 
           
Name
  /s/   Name   /s/
 
           
Title:
  /s/   Title:   /s/
 
           

 

